t c memo united_states tax_court sharon nelson petitioner v commissioner of internal revenue respondent docket no filed date joyce anne rebhun for petitioner nathan c johnston and linette b angelastro for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined deficiencies of dollar_figure and dollar_figure in and accuracy-related_penalties under sec_6662 of dollar_figure all section references are to the internal_revenue_code code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure and dollar_figure on petitioner’s federal_income_tax tax for her taxable years and respectively the issues remaining for decision for each of the years at issue are did petitioner engage in the trade_or_business within the meaning of sec_162 of buying and selling securities for her own account we hold that she did not in the light of our holding with respect to issue above is petitioner entitled to deduct under sec_162 certain expenses that remain in dispute and that petitioner claims she paid in buying and selling securities for her own account we hold that she is not is petitioner liable for the accuracy-related_penalty under sec_6662 we hold that she is findings_of_fact some of the facts have been stipulated and are so found petitioner resided in california at the time she filed the petition during and until at least the time of the trial in this case peti- tioner and john zabasky mr zabasky who were not married lived together during and petitioner was the sole stockholder of clear con- cepts inc clear concepts a c_corporation that was engaged in the mortgage broker business and that had its place of business in westlake village california during those years clear concepts employed petitioner as a mortgage broker in return for her services as a mortgage broker clear concepts paid petitioner wages of dollar_figure and dollar_figure during and respectively during and mr zabasky was the chief_executive_officer and sole stockholder of softex inc mr zabasky’s softex a delaware corporation that had its place of business on de soto avenue in los angeles de soto avenue address at the time of the trial in this case mr zabasky had been involved in the trading of stocks bonds and currencies for approximately years during and petitioner executed certain trades of certain securi- ties on an investment account that she maintained at td ameritrade petitioner’s investment account during those years mr zabasky who had access to peti- tioner’s investment account also executed certain trades of certain securities on that account petitioner had no clients for any of the trades executed on petition- er’s investment account during and our use of terms like trades trading and trading activity is not in- tended to mean or suggest that petitioner was in the trade_or_business within the meaning of sec_162 of buying and selling securities for her own account during there were a total of available trading days during that year trades were executed on petitioner’s investment account on a total of days ie on percent of the total available trading days in of the trades made on petitioner’s investment account during the purchases for of those trades occurred in the one-week period september to october the holding_period for the securities traded on petitioner’s investment account during ranged from one day to days during there were the following eight periods of at least seven days where no purchases or sales occurred on peti- tioner’s investment account january to january february to february may to may june to june june to june july to july july to august and november to december the trades executed on petitioner’s investment account during generated dollar_figure of net_short-term_capital_gain for that taxable_year during there were a total of available trading days during that year trades were executed on petitioner’s investment account on a total of days ie on percent of the total available trading days in the holding_period for the securities traded on petitioner’s investment account during ranged from one day to days during there were only two trading days on which trades were executed on petitioner’s investment account during the period january to may moreover there were the following seven periods of at least seven days where no purchases or sales occurred on petitioner’s invest- ment account during january to january july to july july to august august to september september to october october to october and december to december the trades executed on petitioner’s investment account during generated dollar_figure of net_short-term_capital_gain for that taxable_year petitioner filed form_1040 u s individual_income_tax_return for each of her taxable years return and return petitioner in- cluded schedule c profit or loss from business schedule c with each of her return schedule c and her return schedule c she described the principal business or profession in her schedule c as stock trading trader status and in her schedule c as securities trader trader status the address that petitioner showed in both of those schedules was the de soto avenue address of mr zabasky’s softex after petitioner filed her return and shortly before she filed her return she submitted to respondent form 1040x amended u s individual income_tax return for her taxable_year that respondent did not accept or process unfiled amended_return petitioner included schedule c unfiled schedule c with her unfiled amended_return she described the principal business or profession in that schedule as securities trader trader status r e professional the address that petitioner showed in her unfiled schedule c was the de soto avenue address of mr zabasky’s softex petitioner claimed in her schedule c her unfiled schedule c and at trial the following expenses expense advertising car and truck depreciation and sec_179 interest--other legal and professional office rent or lease--vehicle rent or lease--other repairs supplies taxes and licenses travel meals and entertainment utilities amount claimed in schedule c dollar_figure big_number amount claimed in unfiled schedule c -0- -0- amount claimed at trial -0- -0- big_number -0- big_number big_number big_number big_number big_number big_number big_number big_number -0- dollar_figure big_number big_number big_number big_number big_number -0- big_number big_number big_number dollar_figure big_number -0- big_number -0- big_number -0- -0- -0- -0- -0- big_number the parties agree that if we were to find that during petitioner engaged in the trade_or_business within the meaning of sec_162 of buying and selling securities for her own ac- count she would be entitled to dollar_figure of office expense the parties agree that if we were to find that during petitioner engaged in the trade_or_business within the meaning of sec_162 of buying and selling securities for her own ac- count and if we were to sustain her claim that she paid rent or lease--other expenses that are ordinary and necessary expenses within the meaning of that section she would be entitled to dollar_figure of utilities expense petitioner claimed in her schedule c and at trial the following ex- penses expense advertising car and truck insurance interest--other legal and professional office rent or lease--vehicle rent or lease--other repairs supplies taxes and licenses travel meals and entertainment utilities business use of home amount claimed in schedule c dollar_figure big_number -0- -0- big_number big_number big_number big_number big_number big_number big_number big_number amount claimed at trial -0- -0- dollar_figure big_number -0- big_number big_number big_number -0- -0- -0- -0- big_number -0- the parties agree that if we were to find that during petitioner engaged in the trade_or_business within the meaning of sec_162 of buying and selling securities for her own ac- count she would be entitled to dollar_figure of office expense the parties agree that if we were to find that during petitioner engaged in the trade_or_business within the meaning of sec_162 of buying and selling securities for her own ac- count she would be entitled to dollar_figure of taxes and licenses expense the parties agree that if we were to find that during petitioner engaged in the trade_or_business within the meaning of sec_162 of buying and selling securities for her own ac- count and if we were to sustain her claim that she paid rent or lease--other expenses that are ordinary and necessary expenses within the meaning of that section she would be entitled to dollar_figure of utilities expense respondent issued a notice_of_deficiency notice to petitioner for her tax- able years and in that notice respondent determined inter alia to disallow all of the expenses totaling dollar_figure and dollar_figure that petitioner claimed in her schedule c and her schedule c respectively in the notice respondent also determined inter alia that petitioner is liable for the accuracy-related_penalty under sec_6662 for each of her taxable years and opinion petitioner has the burden of establishing that respondent’s determinations in the notice that remain at issue are in error see rule a 290_us_111 moreover deductions are a matter of legislative grace and petitioner bears the burden of proving entitlement to any deduction claimed see 503_us_79 the code and the regulations thereunder required petitioner to maintain records sufficient to estab- lish the amount of any deduction claimed see sec_6001 sec_1_6001-1 income_tax regs before turning to the issues that remain for decision we shall evaluate the evidence that petitioner adduced at trial in support of her position on each of those issues in support of those positions petitioner relies on her own testimony the testimony of mr zabasky and certain documentary_evidence we found petitioner’s testimony to be in certain material respects general conclusory vague self-serving uncorroborated and or not credible we shall not rely on the testimony of petitioner to establish her position with respect to each of the issues that remain for decision see eg 87_tc_74 we found the brief testimony of mr zabasky to be generally credible however that testimony did not enable us to sustain petitioner’s position on the issue to which that testimony pertained we did not find that the documentary_evidence on which petitioner relies establishes her position with respect to each of the issues that remain for decision we turn now to the issue of whether for each of the years at issue petitioner was engaged in the trade_or_business within the meaning of sec_162 of buy- ing and selling securities for her own account a person who purchases and sells securities may be a trader a dealer or an investor see 89_tc_445 neither party maintains that petitioner is a dealer the parties’ dispute is over whether petitioner was a trader as petitioner maintains or an investor as respondent maintains a trader engages in the trade_or_business for purposes of sec_162 of selling securities for his or her own account see king v commissioner t c pincite the profits of a trader are generated through the acts of trading them- selves see 889_f2d_29 2d cir aff’g tcmemo_1988_264 although an investor purchases and sells securities for his or her own account an investor unlike a trader is not considered to be in the trade_or_business within the meaning of sec_162 of selling securities see endicott v commissioner tcmemo_2013_199 at kay v commis- sioner tcmemo_2011_159 tax ct memo lexis at the expenses of a trader that otherwise satisfy the requirements of sec_162 are deductible under that section see endicott v commissioner at kay v commissioner tax ct memo lexis at the expenses of an investor that otherwise satisfy the requirements of sec_212 are deductible under that section as itemized_deductions that are subject_to the two-percent floor imposed by sec_67 moreover sec_163 limits the deductibility of investment_interest see endicott v commissioner at arberg v commis- sioner tcmemo_2007_244 tax ct memo lexis at our use hereinafter of the term trader refers to a trader who as discussed below engages in the trade_or_business within the meaning of sec_162 of sell- ing securities for his or her own account in the brief that petitioner’s counsel of record signed and filed on peti- tioner’s behalf petitioner and that counsel rely on the web site of the internal_revenue_service irs ie www irs gov to support petitioner’s position that she was a trader for each of her taxable years and that web site like irs publications is not an authoritative source of tax law see zimmerman v com- missioner 71_tc_367 aff’d without published opinion 614_f2d_1294 2d cir we found petitioner’s brief like her testimony to be un- reliable the code does not define the term trade_or_business for purposes of sec_162 see 480_us_23 the determination of whether a taxpayer’s activities qualify as a trade_or_business is a question of fact see 312_us_212 in determining whether a taxpayer is a trader we shall consider inter alia the fol- lowing factors the taxpayer’s intent the nature of the income to be derived from the activity and the frequency extent and regularity of the taxpayer’s transactions see 721_f2d_810 fed cir endicott v commissioner at for a taxpayer to be a trader the trading activity must be substantial in other words the trading activity must be frequent regular and continuous enough to qualify as a trade_or_business within the meaning of sec_162 see endicott v commissioner at ball v commissioner tcmemo_2000_245 tax ct memo lexis at a taxpayer’s trading activities constitute a trade_or_business within the meaning of sec_162 where both of the following requirements are satisfied the taxpayer’s trading is substantial and the taxpayer seeks to catch the swings in the daily market movements and to profit from those short-term changes rather than to profit from the long-term holding of investments see endicott v commissioner at holsinger v commissioner tcmemo_2008_191 tax ct memo lexi sec_187 at we have found that during each of the years and both petitioner and mr zabasky executed trades on petitioner’s investment account on the record before us we find that petitioner has failed to carry her burden of estab- lishing and the record does not otherwise establish how many of the trades executed on petitioner’s investment account during and trades executed on that account during were executed by petitioner and how many of those respective trades were executed by mr zabasky as a result we do not know which of the total trades executed on petitioner’s investment account during each of the years and we should use as petitioner’s trades in analyzing whether the trading activity of petitioner during each of those years was substantial and whether petitioner sought in her trading activity during each of the years and to catch the swings in the daily market movements and to profit from those short-term changes assuming arguendo that petitioner had established that she executed all of the trades executed on petitioner’s investment account during each of the years and we nonetheless would find on the record before us that she has failed to carry her burden of establishing that she was a trader for each of her tax- able years and that is because inter alia petitioner has failed to carry her burden of establishing that her trading activity during each of those years was substantial in determining whether a taxpayer’s trading activity is substantial we con- sider the number of trades executed in a year the amount of money involved in those trades and the number of days on which trades were executed see endicott v commissioner at kay v commissioner tax ct memo lexis at the following discussion assumes arguendo that during each of the years and petitioner executed all of the trades on petitioner’s investment ac- count with respect to the number of trades executed in a year trades were executed during on petitioner’s investment account and trades were executed during on that account we have held in endicott v commis- sioner at that trades and trades were not substantial and that big_number trades were substantial see also kay v commissioner tax ct memo lexis at executed trades were not substantial holsinger v commissioner tax ct memo lexi sec_187 at executed trades were not substantial cf mayer v commissioner tcmemo_1994_209 tax ct memo lexi sec_216 at big_number executed trades were substantial on the record before us we find that the total number of trades on peti- tioner’s investment account during each of the years and was not substantial for each of petitioner’s taxable years and with respect to the amount of money involved in the trades during a year there were on petitioner’s investment account during purchases of approximately dollar_figure million and sales of approximately dollar_figure million and during purchases of approximately dollar_figure million and sales of approx- imately dollar_figure million we acknowledge that the respective amounts of purchases and sales during each of those years are considerable however those amounts are not determinative of whether petitioner’s securities trading activity was substantial for each of her taxable years and see moller f 2d pincite kay v commissioner tax ct memo lexis at with respect to the number of days in a year on which trades were executed trades were executed on petitioner’s investment account on days during ie on percent of the available trading days in and days during ie on percent of the available trading days in in cases in which taxpayers have been found to have been traders the number of a taxpayer’s transactions evidenced that the taxpayer was engaged in market trans- actions on an almost daily basis see moller f 2d pincite see also chen v commissioner tcmemo_2004_132 tax ct memo lexi sec_131 at with respect to the trades executed on petitioner’s investment account on days during the purchases for of those trades occurred in the one- week period september to october moreover there were the following eight periods during of at least seven days where no purchases or sales occurred on petitioner’s investment account january to january february moreover we have held that executing trades on days see holsinger v commissioner tcmemo_2008_191 tax ct memo lexi sec_187 at and days see kay v commissioner tcmemo_2011_159 tax ct memo lexis at was not frequent continuous or regular enough to qualify as a trade_or_business within the meaning of sec_162 to february may to may june to june june to june july to july july to august and november to december with respect to the trades executed on petitioner’s investment account on days during the purchases for only two of those trades oc- curred during the period january to may moreover there were the following seven periods during of at least seven days where no purchases or sales oc- curred on petitioner’s investment account january to january july to july july to august august to september september to october october to october and december to december on the record before us we find that the total number of days on which trades were executed on petitioner’s investment account during each of the years and was not substantial for each of petitioner’s taxable years and based upon our examination of the entire record before us we find that petitioner has failed to carry her burden of establishing that for each of her taxable years and she engaged in the trade_or_business within the meaning of sec_162 of buying and selling securities for her own account as a result we further find that petitioner is not entitled to deduct under sec_162 any of the expenses that petitioner is claiming here as schedule c expenses we turn finally to whether petitioner is liable for each of her taxable years and for the accuracy-related_penalty under sec_6662 that section imposes an accuracy-related_penalty of percent of the underpayment to which sec_6662 applies sec_6662 applies to the portion of any under- payment which is attributable to inter alia negligence or disregard of rules or regulations sec_6662 or a substantial_understatement of tax sec_6662 the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the code sec_6662 negligence has also assuming arguendo that petitioner had carried her burden of establishing that for each of her taxable years and she engaged in the trade_or_business within the meaning of sec_162 of buying and selling securities for her own account we would nonetheless find that except for dollar_figure of office expenses and dollar_figure of utilities expenses that respondent concedes for each of those years and dollar_figure of taxes and licenses expenses that respondent concedes for her taxable_year petitioner is not entitled to deduct under that section any of the expenses that she is claiming here as schedule c expenses that is because we find on the record before us that petitioner has failed to carry her burden of establishing that the respective payments that she made during the years and were made for the expenses remaining at issue for which she claims those payments were made and that any such expenses are ordinary and neces- sary expenses within the meaning of sec_162 in carrying on a securities trading business been defined as a failure to do what a reasonable person would do under the circumstances 963_f2d_907 6th cir affg tcmemo_1991_179 91_tc_686 aff’d 893_f2d_656 4th cir the term negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard sec_6662 for purposes of sec_6662 an understatement is equal to the excess of the amount of tax required to be shown in the tax_return over the amount of tax shown in the return sec_6662 an understatement is substantial in the case of an individual if the amount of the understatement for the taxable_year ex- ceeds the greater of percent of the tax required to be shown in the tax_return for that year or dollar_figure sec_6662 the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on all the pertinent facts and circumstances including the taxpayer’s efforts to assess the taxpayer’s proper tax_liability the knowledge and experience of the taxpayer and the reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs reliance on the advice of a professional may demonstrate reasonable_cause and good_faith if under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith id in this connection a taxpayer must demonstrate that the taxpayer’s reliance on the advice of a professional concerning substantive tax law was objectively reasonable 39_f3d_402 2d cir aff’g tcmemo_1993_480 a taxpayer’s reliance on the advice of a professional will be objectively reasonable only if the taxpayer has provided necessary and accurate information to the professional 115_tc_43 aff’d 299_f3d_221 3d cir see also 70_tc_158 respondent argues that petitioner is liable for each of her taxable years and for the accuracy-related_penalty under sec_6662 because of her negligence or disregard of rules or regulations under sec_6662 on respondent also argues in the event that petitioner is found not to have been negligent the court should still consider whether petitioner has shown reasonable_cause or good_faith on the likelihood that there will still be a substan- tial understatement in sic both the and tax years according to re- spondent g iven the substantial dollar amounts of the adjustments settled prior to trial a tax_court rule computation will be necessary before a determina- tion of a substantial_understatement can be made the record before us we find that respondent has satisfied respondent’s burden of production under sec_7491 with respect to the accuracy-related_penalty under sec_6662 it is petitioners’ position on brief that she made a reasonable attempt to comply with the provision of the internal_revenue_code to report her sources of income she acted in good_faith and with reasonable_cause therefore the sec_6662 penalty imposed on her has been asserted against her in error like petitioner’s testimony her above-quoted position on brief is general conclusory vague self-serving uncorroborated and or not credible except for claiming for example petitioner did not keep adequate books_and_records or sub- stantiate properly the respective expenses that she claimed in her schedule c and her schedule c indeed she conceded before the trial in this case dollar_figure of the dollar_figure of expenses that she claimed in her schedule c and dollar_figure of the dollar_figure of expenses that she claimed in her schedule c moreover assuming arguendo that petitioner had carried her burden of establishing that for each of her taxable years and she engaged in the trade_or_business within the meaning of sec_162 of buying and selling securities for her own account we would nonetheless find that except for dollar_figure of of- fice expenses and dollar_figure of utilities expenses that respondent concedes for each of those years and dollar_figure of taxes and licenses expenses that respondent concedes for her taxable_year petitioner is not entitled to deduct under that section any of the expenses that she is claiming here as schedule c expenses for each of the years at issue see supra note we do not understand what petitioner means when she claims to have made a reasonable attempt to comply with the provision of the internal_revenue_code to report her sources of income emphasis added during her testimony that she talked to a friend of mine who is an accountant and who allegedly told her that she need ed to file a schedule c sole_proprietor as a trader petitioner offered no evidence that she made any attempts to ascertain whether she should take the position in each of her return and her return that she was a trader for each of her taxable years and as for petitioner’s claim that she talked to a friend of mine who is an ac- countant the record is devoid of evidence regarding what if any information she gave her so-called friend accountant when she allegedly talked to him as dis- cussed above a taxpayer must demonstrate that the taxpayer’s reliance on the ad- vice of a professional concerning substantive tax law was objectively reasonable goldman v commissioner f 3d pincite a taxpayer’s reliance on the advice of a professional will be objectively reasonable only if the taxpayer has provided necessary and accurate information to the professional neonatologyassocs petitioner did not call as a witness at the trial in this case her friend who she claims is an accountant nor did petitioner explain why she failed to call that person to testify we presume that the testimony of petitioner’s so-called friend accountant would not have been favorable to her position that she was a trader for each of her taxable years and see 6_tc_1158 aff’d 162_f2d_513 10th cir p a v commissioner t c pincite see also ma-tran corp v commis- sioner t c pincite on the record before us we find that petitioner has failed to carry her bur- den of establishing that there was reasonable_cause for and that she acted in good_faith with respect to the respective underpayments for her taxable years and based upon our examination of the entire record before us we find that petitioner has failed to carry her burden of establishing that she is not liable for each of her taxable years and for the accuracy-related_penalty under sec_6662 we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing and respondent’s concession decision will be entered under rule
